Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Reilly on January 18, 2022.

The application has been amended as follows: 

1. (currently amended) An interbody implant comprising:  	a top surface, a bottom surface, a first side surface, a second side surface, and a front surface defining an interior space of a first body; and at least one surface including a two-dimensional array of a plurality of members comprising a shaft extending along an axis between a first end and a second end of the respective member, each shaft extending through an opening in the at least one surface such that the first end is positioned outside of the first body and the second end is positioned in the interior space of the first body, the first end being wider than a portion of the shaft extending through the opening, wherein each of the plurality of members is configured and 

7. (currently amended) The interbody implant of claim 1, wherein the top surface includes a plurality of the openings.

8. (currently amended) The interbody implant of claim 1, wherein the bottom surface includes a plurality of the openings.

10. (currently amended) The interbody implant of claim 1, further comprising a spring.

12. (currently amended) The interbody implant of claim 1, wherein each of the second ends of the plurality of members is spherically shaped and has a larger dimension transverse to the axis of the respective shaft than the opening through which the shaft extends.

13. (currently amended) The interbody implant of claim 1, wherein a second body is configured and dimensioned to facilitate insertion into and translation within the interior space of the first body.

14. (currently amended) The interbody implant of claim 1, wherein each of the shafts has a uniform thickness along the axis of the respective shaft.
implant of claim 1, wherein the first end is a curved surface.

16. (currently amended) The interbody implant of claim 1, wherein the first end is a rough surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775